— Appeal by the defendant from a judgment of the County Court, Putnam County (Hickman, J.), rendered June 7, 1985, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s conviction of manslaughter in the second degree arose out of the shotgun slaying of the defendant’s roommate on October 4, 1984. Viewing the evidence in the *621light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to defendant’s arguments, the record at the Huntley hearing supports the hearing court’s determination that (1) the defendant’s pre-Miranda statements to the arresting officers were spontaneous and not the result of custodial interrogation. and (2) the defendant’s subsequent statement to an investigator of the State Police was voluntarily given after he was advised of his Miranda rights (see, People v Prochilo, 41 NY2d 759; People v Rivers, 56 NY2d 476, 479, rearg denied 57 NY2d 775; People v Maerling, 46 NY2d 289, 302-303).
We have reviewed the defendant’s remaining arguments and find them to be either unpreserved for appellate review, or without merit (see, CPL 470.05 [2]; People v Rumble, 45 NY2d 879; People v Suitte, 90 AD2d 80, 86). Mangano, J. P., Bracken, Weinstein and Balletta, JJ., concur.